Citation Nr: 1751675	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  13-24 342	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Paul Bametzreider, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to March 1991. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a February 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  The case was certified to the Board by the Nashville, Tennessee RO.
 
The Veteran testified in April 2016 before the undersigned. A transcript of the hearing is associated with the claims file. 


FINDINGS OF FACT

1. Resolving reasonable doubt in the Veteran's favor, the evidence of record corroborates her reports of exposure to an in-service trauma.

2. The medical evidence is in equipoise as to whether a diagnosis of posttraumatic stress disorder is related to an in-service stressor.


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, posttraumatic stress disorder was incurred inservice. 38 U.S.C. §§ 1110, 1131, 5103, 5103A, 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 4.125 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that she suffers from posttraumatic stress disorder as a result of her active-duty service. Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service. 38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303 (a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the current disability and an in-service precipitating disease, injury, or event. 38 C.F.R. § 3.303.

There are particular requirements for establishing posttraumatic stress disorder in 38 C.F.R. § 3.304 (f) that are separate from those for establishing service connection generally. Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010). Establishing service connection for posttraumatic stress disorder requires: (1) medical evidence diagnosing posttraumatic stress disorder; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a link between current symptomatology and the claimed in-service stressor. 38 C.F.R. § 3.304 (f); see also Cohen v. Brown, 10 Vet. App. 128 (1997). The sufficiency of a stressor is a medical determination and is presumed by a medical diagnosis of posttraumatic stress disorder. Cohen, 10 Vet. App. at 140. 

In this case, the Board finds that, affording the Veteran the benefit of the doubt, the criteria for establishing service connection for posttraumatic stress disorder have been met. See Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990) (Under the "benefit of the doubt" rule, where there exists an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the veteran shall prevail upon the issue.

At her April 2016 Board hearing, the Veteran stated that she participated in a disaster relief effort following a July 16, 1990 earthquake in central Luzon area of the Philippines. She stated that while assisting in the relief effort she encountered the remains of a child and was psychologically traumatized by the incident. The Veteran has asserted that she has experienced continuous psychiatric symptoms since. 

A request for information in connection with the reported stressor incident was filed with the Defense Personnel Records Information Retrieval System. The response reported that the Veteran's squadron, Patrol Squadron ONE (VP-1) was deployed to Cubi Point, Republic of the Philippines from May through November 1990. The response further indicated that an earthquake struck the central Luzon area on July 16, 1990 causing numerous deaths. Volunteers from Subic Bay reportedly assisted in search and rescue, and a Navy command coordinated relief assistance effort was offered to the Philippine government. There was no specific evidence that Patrol Squadron ONE participated in the relief effort. 

The Veteran was provided a VA examination to consider the nature and etiology of her claimed acquired psychiatric disorder in February 2013. There, the examining psychiatrist found that the Veteran did not meet the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV) criteria for posttraumatic stress disorder, even though the aforementioned stressor was sufficient to support such a diagnosis. The examiner also found that although the Veteran had a diagnosis of an anxiety disorder, no etiology existed between such disorder and service.

The Veteran has submitted an August 2016 letter from a private licensed clinical social worker from Centerstone mental health of Columbia, Tennessee. The Veteran reports that her care at Centerstone was provided through a VA contract with that facility.  The Veteran's treating social worker stated that the appellant met the criteria for a diagnosis of posttraumatic stress disorder based on the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5). The social worker provided a full analysis of the relevant DSM-5 criteria "A" through "H" and opined that it was more likely than not that the Veteran's diagnosed posttraumatic stress disorder was related to her military service. The social worker stated that the Veteran's diagnosis of posttraumatic stress disorder was etiologically related to the stressor incident of "exposure to the human remains of an infant while assisting in a rescue/recovery mission following an earthquake in the Philippines." She noted that the Veteran's symptoms "meet the criteria for military-related [posttraumatic stress disorder]" and that the appellant's "affect, mood, attitude, pattern of responses and reactivity to others and to her surroundings are congruent with her symptoms of [posttraumatic stress disorder] which are related directly to her military service in the Philippine islands." The social worker's report was endorsed by a psychiatrist.

The Board initially observes that effective August 4, 2014, VA amended the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the DSM-IV and replace them with references to the updated DSM-5.  See 79 Fed. Reg. 149, 45094 (August 4, 2014). Significantly, however, the provisions of this rule do not apply to claims that were certified for appeal to the Board or were pending before the Board as of August 4, 2014, even if such claims are subsequently remanded to the RO.  See 80 Fed. Reg. 53, 14308 (March 19, 2015). As this case was ready for certification to the Board in August 2014 with the Veteran's submission that month of a VA Form 9 the Board holds that this case is governed by DSM-5.  As the February 2013 VA examination did not consider the updated criteria in DSM-5, reduced probative value is attributed to the examiner's conclusion that a diagnosis of posttraumatic stress disorder was not warranted.

After reviewing the evidence described above, the Board finds that the competent medical evidence of record indicates that the Veteran has a current diagnosis of a psychiatric disorder, to include posttraumatic stress disorder, which providers have related to her active-duty service. The Veteran has provided consistent written lay statements and hearing testimony describing the traumatic experience, and there is nothing in the record to contradict these assertions or that would indicate that the Veteran is not credible. Additionally, the evidence shows that the appellant's military performance deteriorated following the earthquake, with the claimant being found guilty of violating Article 86 of the Uniform Code of Military Justice in November 1990.  Additionally, in March 1991, the Veteran was not recommended for enlistment.  The August 2016 VA private mental health treatment letter provided competent medical evidence indicating that the Veteran's psychiatric symptoms were caused by her traumatic experience in service. See Cohen, 70 Vet. App. at 140.  Finally, there is credible supporting evidence that the in-service stressor occurred as alleged. Namely, relevant evidence supports that the Veteran was stationed at Cubi Point, Republic of the Philippines at the time the event occurred, and that American military volunteers assisted with the relief effort. 

While there is no independent evidence squarely showing the appellant's presence in Luzon following the earthquake, in light of the totality of the record the Board finds that the evidence is in equipoise as to whether the Veteran's posttraumatic stress disorder was incurred in service. When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails. Gilbert. As such, entitlement to service connection for an acquired psychiatric disorder, manifested by posttraumatic stress disorder, is warranted. Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.")


ORDER

Entitlement to service connection for an acquired psychiatric disorder, manifested by posttraumatic stress disorder, is granted.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


